—Order and judgment modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Petitioner commenced this Real Property Tax Law article 7 proceeding to challenge the tax assessment of its real property, a commercial complex that includes a grape processing plant (main plant), storage sheds, an office building, 1.25 acres of land on which there is an old three-story brick industrial building being used for dead storage (old plant), and 4.45 acres of vacant land within the main plant. After a bench trial, Supreme Court reduced the total assessed valuation of the commercial complex from $5,483,390 to $5,047,000. The court determined the separate values as follows: the main plant, $3,800,000; the office building, $1,100,000 *832Cess a reduction of $526,000 to account for asbestos remediation beginning with the tax year 1991); the old plant, $75,000; the storage sheds, $50,000; and the vacant land, $22,000. Petitioner appealed and respondent cross-appealed from the judgment.
We held that the court adequately set forth the essential facts to support its findings with respect to the main plant and the office building but failed to set forth its findings with respect to the old plant, storage sheds and vacant land in accordance with RPTL 720 (2). We therefore reserved decision and remitted the matter to Supreme Court to make the necessary findings (Matter of Welch Foods v Town of Westfield, 222 AD2d 1053). In lieu of such findings, the parties have stipulated to the values as follows: the old plant, $47,000; the storage sheds, $28,000; and the vacant land, $23,000, resulting in a reduction of $49,000 from the previously determined total value. The court has approved and adopted that stipulation. We therefore modify the order and judgment by amending the first decretal paragraph by deleting the phrase "from $5,483,390 to $5,047,000 in accordance with this Court’s decision” and substituting in its place the phrase "from $5,483,390 to $4,998,000”, and otherwise affirm.
All concur, Davis, J., not participating. (Resubmission of Appeals from Order and Judgment of Supreme Court, Chautauqua County, Gerace, J.—Tax Certiorari.) Present—Pine, J. P., Fallon, Callahan, Davis and Boehm, JJ.